                   UNITED STATES DISTRICT COURT
                      DISTRICT OF NEW JERSEY

______________________________
                              :
UNITED STATES OF AMERICA,     :
                              :
          Plaintiff,          :         No. 07-cr-693 (NLH)
                              :
     v.                       :         MEMORANDUM AND ORDER
                              :
REGINALD GREENE,              :
                              :
          Movant.             :
______________________________:

     It appearing that:

     1.   On December 18, 2008, Movant Reginald Greene, was

sentenced by this Court to an overall term of imprisonment of

172 months after convictions for mail fraud, conspiracy to

launder money, and money laundering.      ECF No. 48.   Greene is

presently incarcerated at the Federal Correctional Institution

at Miami in Miami, Florida, and has filed a motion by letter

requesting an order directing the Bureau of Prisons (“BOP”) to

recalculate his good conduct time release date as well as his

residential re-entry center release date based on the recently-

enacted First Step Act of 2018 (“the Act”), Pub. L. No. 115-015,

132 Stat. 015 (2018).     ECF No. 73.

     2.   To the extent that he seeks a modification of his

sentence, the Court is without jurisdiction to grant such relief

to Movant or resolve his motion in the context of his underlying
criminal case.     Ordinarily, a sentencing court “may not modify a

term of imprisonment once it has been imposed” except in certain

limited     circumstances set forth in the governing statute, 18

U.S.C. § 3582, and not applicable here.

     3.    Rather than seek a modification of criminal sentence,

what Movant Greene apparently seeks is judicial review of a

Bureau of Prisons decision not to grant him the expanded good

time credits provided in Section 102 of the Act.     Important to

this interpretation of Greene’s motion is the fact that Section

102 of the Act amends not the statute governing the imposition

and modification of sentences, 18 U.S.C. § 3582, but rather 18

U.S.C. § 3621, the statute governing BOP implementation of

Greene’s sentence and calculation of his release date.

     4.    Accordingly, Greene’s application challenges not the

sentence imposed (or seeks its modification) but rather how the

sentencing is executed by the BOP.     His motion therefore sounds

in habeas and was improperly filed as a motion in his underlying

criminal case.     More precisely, a prisoner’s challenge to his

eligibility for placement in a residential re-entry center or

the calculation of his good time credits are properly brought as

a petition for writ of habeas corpus pursuant to 28 U.S.C. §

2241.     See Brown v. Warden Fairton FCI, 617 F. App’x 117, 118

(3d Cir. 2015) (residential re-entry center); O’Donald v. Johns,

402 F.3d 172, 173 (3d Cir. 2005) (good time credits).     Nothing

                                   2
in the Act changes that analysis and in fact a fair

interpretation of Section 102 of the Act reinforces that

conclusion.

     5.   Properly construed as a § 2241 petition and not a

criminal motion, this Court lacks jurisdiction to consider it.

A § 2241 petition must be brought in the prisoner’s district of

confinement.   Rumsfeld v. Padilla, 542 U.S. 426, 443 (2004).

Petitioner’s district of confinement based on his incarceration

at FCI Miami is the U.S. District Court for the Southern

District of Florida.

     6.   In sum, the Court construes Movant’s letter request as

a petition for writ of habeas corpus pursuant to 28 U.S.C. §

2241 and will sua sponte transfer it to the U.S. District Court

for the Southern District of Florida.

     Therefore, IT IS on this    19th   day of March, 2019,

     ORDERED that the Clerk of Court is directed to open a new

matter pursuant to 28 U.S.C. § 2241, docket the above-referenced

letter request, ECF No. 73, therein; and it is further

     ORDERED that the Clerk of Court is directed to terminate

the letter request, ECF No. 73, in the criminal case only to the

extent that it appears as a motion; and it is further

     ORDERED that the newly-opened matter shall be transferred

to the U.S. District Court for the Southern District of Florida;

and it is further

                                 3
     ORDERED that the Clerk of the Court shall effectuate the

transfer on an expedited basis pursuant to 28 U.S.C. §§ 1406(a)

and 1631; and it is finally

     ORDERED that the Clerk of the Court shall serve a copy of

this Order upon Petitioner by regular U.S. mail.



                                      s/ Noel L. Hillman
At Camden, New Jersey               NOEL L. HILLMAN, U.S.D.J.




                                4
